Citation Nr: 1615208	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability characterized by vertigo, to include Meniere's Disease, claimed as a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's January 2015 remand, at the October 2014 video-conference, the Veteran reported that he received treatment for his seizure disorder in 1982 from both Providence Hospital in Mobile, Alabama, and the Mobile County Board of Health (Dr. Evans), that he received treatment for dizziness two or three years previously at an unnamed medical facility in Mobile, Alabama, on Girby (phonetic spelling) Road, and that he received current treatment from Dr. Greene in Mobile, Alabama.  The Board directed the AOJ to assist the Veteran in obtaining the cited records.

The AOJ sent the Veteran a February 2015 letter asking that he identify any outstanding private treatment records, specifically those noted above.  The AOJ provided the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to the VA and requested that he submit completed authorization forms for any relevant private treatment records. 

In response, the Veteran submitted February 2015 authorization forms for private treatment records from Drs. Green and Pitcock, and the Mobile County Health Department for treatment dated from 1982 to 1985.  It appears that the AOJ sought his private treatment records from Drs. Green and Pitcock; however, it does not appear that the AOJ sought his private treatment records from Mobile County Health Department.  On remand, the AOJ should request that the Veteran submit an updated authorization for VA to assist him in obtaining such records.

In this regard, the Veteran's most recent VA treatment records are dated in January 2016, and on remand, the AOJ should obtain and associate with the claims file his updated VA treatment records.

The Veteran seeks service connection for a seizure disorder on the basis that he incurred an in-service seizure and has experienced dizziness since that time. Over the course of the appeal, the Veteran has asserted that he had been diagnosed with a seizure disorder and had been monitored for the same and feared another seizure.  Careful review of the VA and private treatment records associated with the claims file are silent for any such diagnosis.  The Veteran was afforded a VA examination in April 2015 and was not diagnosed with a seizure disorder.  However, his private treatment records, specifically those dated in November 2015, indicate that he complained of imbalance and unsteadiness and had an evaluation the year prior that revealed what appeared to be Meniere's Disease, however, he did not have unilateral weakness and his physician requested that he undergo magnetic resonance imaging (MRI), which the appellant did not.  The Veteran was diagnosed with active Meniere's Disease, cochlear, right, and central positional vertigo, bilateral.

It does not appear that the Veteran has been diagnosed with a seizure disorder, the disability claimed, and the VA examiner was thus unable to provide an etiological opinion; however, the Board has considered that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, on remand, the AOJ afford the Veteran another VA examination, with all required testing, including an MRI, if necessary to diagnose and/or evaluate Meniere's Disease, and obtain an opinion as to whether any disability characterized by vertigo, including Meniere's Disease, claimed as a seizure disorder, is related to service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Biloxi, Mississippi, dated from January 2016 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Send the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any relevant outstanding private treatment records, specifically, his private treatment records dated from 1982 to 1985 from the Mobile County Health Department, as his February 2015 authorization is outdated.  Advise the Veteran that he may submit such records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.	

3. Then, schedule the Veteran for a VA examination with an appropriate examiner as to his claimed seizure disorder.  All indicated tests and studies should be completed, including an MRI, if required in order to diagnose and/or evaluate Meniere's Disease. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability characterized by vertigo, including Meniere's Disease, claimed as a seizure disorder, had its onset during service or is otherwise related to his active service, including consideration of his June 1981 in-service syncopal event, described in his June 1981 service treatment records and noted at the time of his August 1982 service separation Report of Medical History, as well as his lay report of symptoms of dizziness since that time. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on and discuss examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
 
 4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




